IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 44936

STATE OF IDAHO,                                 )   2018 Unpublished Opinion No. 364
                                                )
       Plaintiff-Respondent,                    )   Filed: February 20, 2018
                                                )
v.                                              )   Karel A. Lehrman, Clerk
                                                )
MICHAEL P. POLLARD,                             )   THIS IS AN UNPUBLISHED
                                                )   OPINION AND SHALL NOT
       Defendant-Appellant.                     )   BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the Third Judicial District, State of Idaho,
       Canyon County. Hon. Christopher S. Nye, District Judge.

       Judgment of conviction and unified sentence of ten years, with a minimum period of
       confinement of five years, for felony domestic battery with traumatic injury, affirmed.

       Eric D. Fredericksen, State Appellate Public Defender; Reed P. Anderson, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                       Before GUTIERREZ, Judge; HUSKEY, Judge;
                                 and LORELLO, Judge
                  ________________________________________________

PER CURIAM
       Michael P. Pollard was found guilty of felony domestic battery with traumatic injury,
Idaho Code §§ 18-903(a), 18-918(2). The district court imposed a unified ten-year sentence,
with five years determinate. Pollard appeals.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established.
See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-15 (Ct. App. 1991); State
v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App. 1984); State v. Toohill, 103
Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing the length of a sentence,
we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho 722, 726, 170 P.3d 387,

                                                1
391 (2007). Applying these standards, and having reviewed the record in this case, we cannot
say that the district court abused its discretion.
        Therefore, Pollard’s judgment of conviction and sentence are affirmed.




                                                     2